Fourth Court of Appeals
                                        San Antonio, Texas
                                                  May 8, 2019

                                            No. 04-19-00162-CV

                                      IN RE Christina Marie DIXON

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On March 21, 2019, relator filed a petition for writ of mandamus and the real party in
interest responded. After reviewing the petition and the response, we conclude relator is entitled
to the relief requested. Accordingly, the petition for writ of mandamus is CONDITIONALLY
GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable William Old is ORDERED to vacate his February 20, 2019 Order denying
Christina Marie Dixon’s Plea to the Jurisdiction and Motion to Dismiss Forum Non Conveniens
and enter an order granting the plea to the jurisdiction within fifteen days of this order. The writ
will issue only if we are notified that Judge Old has not complied within fifteen days from the date
of this order.

        It is so ORDERED on May 8, 2019.


                                                                      _____________________________
                                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2019.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 18-1670-CV-C, styled In the Interest of I.R., a Child, pending in the 25th
Judicial District Court, Guadalupe County, Texas, the Honorable William Old presiding.